Citation Nr: 1120193	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial schedular compensable disability rating prior to April 6, 2010 and a disability rating greater than 10 percent beginning April 6, 2010, for bilateral vitreous floaters.

2.  Entitlement to an extraschedular rating greater than 10 percent beginning April 6, 2010, for bilateral vitreous floaters.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which assigned an initial noncompensable rating for the Veteran's service-connected bilateral vitreous floaters.  Service connection for that disability had been granted by the Board in an August 2007 decision.  

The claims folder is currently under the jurisdiction of the Cheyenne, Wyoming, RO.  In September 2009, the Veteran testified before the undersigned in a videoconference hearing; a transcript of that hearing is of record.  In November 2009, the Board remanded the case for additional development.  In a February 2011 rating decision, the RO increased the rating of the Veteran's bilateral vitreous floaters to 10 percent, effective April 6, 2010.  The claim for a higher rating for prior to and beginning April 6, 2010, remains before the Board because the staged ratings assigned for each period remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to an extraschedular evaluation for bilateral vitreous floaters is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran had average contraction of visual field of each eye to 49 degrees on VA examination on April 6, 2010; the evidence of record prior to that date showed no visual field contraction, and corrected visual acuity has been measured at 20/20 in each eye throughout the appeals period.


CONCLUSIONS OF LAW

1.  For the period prior to April 6, 2010, the criteria for a compensable schedular evaluation for bilateral vitreous floaters are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.76a, 4.77, 4.84a, Diagnostic Codes 6009-6080 (2008) (i.e., as in effect prior to December 10, 2008).

2.  For the period from April 6, 2010, the criteria for a schedular evaluation in excess of 10 percent for bilateral vitreous floaters are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.76a, 4.77, 4.84a, Diagnostic Codes 6009-6080 (2008) (i.e., as in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of March 17, 2003, the date of his claim, and an initial disability rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  He was also provided pre-adjudicatory notice by letter dated in March 2006 that addressed the rating criteria and effective date provisions that are pertinent to the appellant's claim as required by Dingess.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Schedular Evaluation

During the course of the appeal, VA revised the criteria for rating eye disabilities. Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543- 66554 (2008).  However, those changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See Notice, 73 Fed. Reg. 66543, 66544 (November 10, 2008).

Considering the criteria in effect at the time the Veteran filed his claim for service connection, impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079. 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based on best corrected distant vision.  38 C.F.R. § 4.75 (2008).

Eye impairment is rated on the basis of impairment of central visual acuity. Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity. A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40. 38 C.F.R. § 4.84a, (2008).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of one eye and corrected vision to 20/40 in the other eye. 38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye. 38 C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively. 38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively. 38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076 (2008).

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 and rounded up represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.

Visual field defects are rated under Diagnostic Code 6080.  Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60); concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60); concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30); concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21); concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15). 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

A VA examination in March 2004 noted corrected visual acuity of 20/20 in each eye following Lasik surgery.  

The Veteran submitted a statement dated in August 2009 from a private optometrist, S.A.L., O.D., who noted the Veteran had large floaters which would at times obscure his vision "just like a cloud will obscure vision of the sky."  He stated that the Veteran's worst vision of 20/400 could preclude him from driving and hamper his ability to perform any meaningful work-related activities.  The optometrist recommended vitrectomy surgery.

A VA examination conducted on April 6, 2010, showed corrected visual acuity of 20/20 in each eye.  The examiner noted that when the floaters moved over the macula, his acuity dropped dramatically, to approximately 20/400.  The examiner stated that the Veteran had moderately severe floaters which affect his vision, but that his symptoms were greater than would be expected given his signs.  The examiner recommended a vitrectomy which would likely cause the Veteran's symptoms to disappear.

The RO noted that visual field testing on the April 6, 2010 VA examination showed average contraction of 49 degrees in each eye based on Goldmann Perimeter Chart tests.  This corresponds to a 10 percent rating under Diagnostic Code 6078.  The RO assigned the 10 percent rating from April 6, 2010, the date of the examination.  There is no basis for assigning the 10 percent rating earlier as the April 2010 examination contained the first complete visual field testing results of record.  As the Veteran's corrected vision has been 20/20 throughout the appeals period, there is no basis for a compensable rating based on visual acuity.  

Extraschedular evaluation

The Board has also considered whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

To determine whether referral for extraschedular consideration is warranted, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the April 2010 VA examiner noted that it appeared that 5 out of every 20 seconds the Veteran has one eye that is not seeing well due to the floaters; that when the floaters moved over the macula his acuity dropped dramatically, to approximately 20/400; and that the Veteran indicated that his floaters have caused marked interference with his employment by making it so that he cannot see his computer screen.  The schedular criteria do not adequately address the Veteran's disability level and symptomatology, and he credibly alleges marked interference with employment, thus the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  38 C.F.R. §3.321(b) (1).

ORDER

An initial compensable schedular disability rating prior to April 6, 2010 and a schedular disability rating greater than 10 percent beginning April 6, 2010, for bilateral vitreous floaters, is denied.

REMAND

As detailed above, the Board has determined that referral for extraschedular consideration is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for increased rating for bilateral vitreous floaters to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

2.  If the benefit sought on appeal is denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


